Name: Decision of the EEA Joint Committee No 9/98 of 6 March 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: deterioration of the environment;  consumption;  European construction;  marketing;  European Union law
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/13 DECISION OF THE EEA JOINT COMMITTEE No 9/98 of 6 March 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 92/97 (1); Whereas Commission Directive 97/10/EC of 26 February 1997 adapting to technical progress for the third time Annex I to Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (CMRs) (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 4 (Council Directive 76/769/EEC) in Chapter XV of Annex II to the Agreement:  397 L 0010: Commission Directive 97/10/EC of 26 February 1997 (OJ L 68, 8.3.1997, p. 24). Article 2 The texts of Directive 97/10/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 7 March 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 6 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 193, 9.7.1998, p. 48. (2) OJ L 68, 8.3.1997, p. 24.